Defendant appeals from judgments entered on verdicts awarded plaintiffs against it in an action to recover damages for personal injuries sustained in a collision on a public highway between the automobile in which they were riding and one of appellant's large passenger busses.
The appellees are mother and minor daughter. The automobile was being driven by the mother and the daughter was riding in the rear seat with a friend. The testimony of plaintiffs is to the effect that as they approached the scene of the collision, driving on the right-hand side of the road, the mother observed the bus coming in the opposite direction around a long curve at a speed variously estimated up to forty miles an hour. It had been raining but the rain had ceased. The roadway was wet. It was of concrete eighteen feet wide. The automobile and bus were then about seventy feet apart *Page 125 
and the bus was over the marked center line of the highway from one and a half to two feet. The bus continuing to travel beyond the center line and seeming to sweep over toward her, the plaintiff driver feared it would strike her; to avoid a collision, she swerved her car to the right; in doing so the right front wheel went off the concrete onto the soft shoulder of the road, and, losing control of her car, it skidded into the bus, striking the latter first on its left front fender and again near its center. The automobile was badly damaged and the plaintiffs injured. She said if she had stayed on the concrete, the bus would have struck her. The collision took place about the apex of the curve. The photographs show that the impact with the bus was at the left and rear of the automobile, indicating that when it struck the bus, the automobile must have been in a somewhat diagonal position on the road. Two witnesses who were driving automobiles along the highway ahead of and in the same direction as plaintiffs' car was going, testified that the bus passed them beyond the curve, that it was being driven over the center line of the road, crowding one of them off the concrete onto the shoulder of the road, and the other to the edge of the cement.
Defendant's testimony, summed up, was that the bus was being driven at an average rate of speed prior to the accident; that it left the concrete on the right side, before the collision in attempting to avoid it; that the automobile was being driven at a high rate of speed; that it slid or skidded into the bus when the latter was off the concrete.
The bus was thirty-eight feet long. The wheel marks indicated that it traveled fifty-two feet on the shoulder of the road and then hit a telephone pole which it pushed some three or four inches out of place. Defendant contends that the collision took place when the bus was off the concrete and that this is demonstrated by the fact that the wheel marks of the bus show that it ran fifty-two feet along the shoulder of the road off the concrete *Page 126 
and that the point of impact of the two vehicles was only from four to eight feet from the telephone pole where the bus came to a stop.
Appellant advances three propositions: First, that the proximate cause of the accident was the skidding of the automobile into the bus. There may be warrant for this conclusion under the evidence of certain witnesses who testified in defendant's behalf, but the situation is not established with such a degree of certainty and definiteness as to permit the court to rule the question of proximate cause as a matter of law. It is only in cases where there is no controversy in the testimony establishing the proximate cause that the question can be ruled as one of law: Mason v. Lavine,302 Pa. 472. It could not be said, in view of Mrs. Shellenberger's testimony, supported as it is to some extent by other witnesses, that it was established that the automobile skidded into the bus due to her negligent driving.
It is argued that even though the bus may have been over the center line of the road, this was no evidence of negligence because it has been recognized that there is no legal requirement that traffic on the highways shall move in two undeviating lines (Bloom v. Bailey, 292 Pa. 348; Post v. Richardson, 273 Pa. 56; Boose v. Walker, 86 Pa. Super. 218; Gosling v. Gross, 66 Pa. Super. 304.) Granted that this is so, the rule would not cover the pending case. Every one knows that there is a certain fearsomeness about the approach of large busses and trucks when they are driven at high speed on narrow highways beyond the center line of the road, particularly is this so on curves. The driver of the bus could see the automobile in which plaintiffs were riding for a considerable distance, several hundred feet, as they approached him. He should have given them their full fair share of the road.
Defendant's second contention is that the driver of the automobile was guilty of contributory negligence *Page 127 
because she did not see the bus approaching until she was within sixty or seventy feet of it, while she had an unobstructed view of it for over six hundred feet. We could not pronounce such a circumstance contributory negligence as a matter of law. The rules as to the necessity of observing traffic approaching on the road one is traveling upon are not the same as applied to travel approaching on intersecting roads where one is bound to keep an observant lookout. The traveler on a highway can take for granted, at least to a certain degree, that others approaching him will observe the customary rules of the road and so long as he keeps to his side of the road need not keep his eyes at all times riveted on the highway in front of him. The driver of the automobile, under her version, would have been entirely safe from injury had the bus driver kept to his side of the road.
The third complaint is of the admission of the testimony of the two witnesses who passed the bus before it reached plaintiffs to the effect that it was being driven beyond the center of the highway and forced them off the road and as to its then speed. One of them passed it about three hundred feet from the scene of the accident and the other about nine hundred feet therefrom. The court admitted the evidence as part of the res gestæ of the accident. Whether properly admitted for this reason or not, we need not determine. We think it showed a state of affairs sufficiently close to the scene of the accident as to be to some extent at least corroborative of what the plaintiff testified confronted her just before it occurred, a disregard on the part of the driver of the bus of his duty to give approaching traffic its fair share of the highway and a driving around the curve at what might well be considered a high rate of speed under the circumstances: Hamilton v. Hastings, 172 Pa. 308; Lynch v. Meyersdale Electric Light, Heat Power Co., 268 Pa. 337. *Page 128 
The case was one for a jury's consideration. We discover nothing warranting a reversal.
The assignments of error are overruled and the judgments are affirmed.